Citation Nr: 1241573	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as 10 percent disabling prior to July 23, 2009.

2.  Entitlement to an increased rating for bilateral hearing loss, rated as 30 percent disabling from July 23, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He also had additional periods of duty in the Army Reserve and the Army National Guard from March 1971 to June 1998. 

This matter is before the Board of Veterans' Appeals (Board) from January 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2008, the Veteran submitted a Notice of Disagreement with the denial of an increased rating for bilateral hearing loss in January 2008, and a Statement of the Case as to that issue was provided in May 2008.  The Board notes that the Veteran did not file a Substantive Appeal after the issuance of the Statement of the Case.  However, inasmuch as VA has taken actions in this case to indicate to the Veteran that the present issue is on appeal (by including the issue in a June 2008 Supplemental Statement of the Case and accepting testimony as to that issue during a Board hearing), VA has waived any objection it might have had to the adequacy of the appeal with respect to the matter.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

The Board notes that, in a May 2012 rating decision, the RO granted a higher disability rating of 30 percent for the Veteran's bilateral hearing loss, effective July 23, 2009.  Nonetheless, inasmuch as a higher rating is available for the disability in question, and the Veteran is presumed to be seeking the maximum available benefit for a disability, the claim for a higher rating remains pending on appeal and the Board has characterized the appeal as now encompassing the matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the issue of the Veteran's entitlement to a TDIU, Notice of Disagreement responsive to the RO's August 2009 denial of that issue was received from the Veteran in September 2009.  After a Statement of the Case as to that issue was mailed to the Veteran later that month, the Veteran perfected his appeal as to that issue, via VA Form 9 substantive appeal, in October 2009.

In October 2009, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of those proceedings is of record and has been reviewed.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals additional VA treatment records dated through July 2012.  These records have been reviewed by the Board as part of the record on appeal.

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pursuant to 38 C.F.R. § 4.86, audiometric testing shows an exceptional pattern of hearing impairment in the right ear, and hence, Roman numerical designation for the Veteran's hearing loss in his right ear may be determined under 38 C.F.R. § 4.85, Table VIa. 

2.  Prior to July 23, 2009 the Veteran had, at worst, Level XI hearing loss in his right ear and Level II hearing loss in his left ear.

3.  From July 23, 2009 the Veteran had, at worst, Level VIII hearing loss in his right ear and Level I hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, prior to July 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, Table VII (2012).

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss, from July 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, Table VII (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the issue of the Veteran's entitlement to higher ratings for bilateral hearing loss, a pre-rating October 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim for a higher rating.  This letter also notified the Veteran as to how a disability rating and an effective date for the award of benefits are assigned.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated for the first time in the December 2008 rating decision.  Since the notice that was provided before VA's initial adjudication of the Veteran's claim was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  In that regard, his service treatment records, identified VA treatment records and private treatment records, arguments raised in his claims submissions and lay statements, and hearing testimony transcript have been associated with the record. 

Additionally, VA audiology examinations were performed in December 2006, October 2007, July 2009, and March 2011 to determine the symptoms arising from and the severity of the Veteran's hearing loss disability.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that has not been obtained and is necessary for a fair adjudication of the claim decided herein. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, where the Veteran's claim for a higher disability rating for his service-connected hearing loss was received by VA in September 2007, the relevant focus in this case centers around the evidence relevant to the severity of the Veteran's hearing loss since September 2006. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55. 

In cases where the disability rating for hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

In rating disabilities due to hearing impairment, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average. 38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI. 

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  Next, the Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 in the right ear, the numeric designation level is "V" for one ear. In the example, the same procedure would be followed for the left ear. 38 C.F.R. § 4.85(b). 

Alternatively, in instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz ; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz  and 70 decibels or greater at 2000 Hertz.  In such exceptional cases, Table VIa provides for a Roman numerical designation that simply corresponds to the calculated pure tone threshold average for each ear.  As noted above, the pure tone threshold average is calculated by dividing the sum of the pure tone thresholds at the four aforementioned frequencies and dividing that sum by four. 

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent. 38 C.F.R. § 4.85(e).

A.  Bilateral Hearing Loss Prior to July 23, 2009:

During a December 2006 VA examination, the Veteran reported ongoing hearing loss and tinnitus which was causing difficulties in hearing speech, particularly from the right side.  Audiometric evaluation performed during the examination revealed the following pure tone thresholds, expressed in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
90
90
100
105
LEFT
10
25
30
35

The average pure tone thresholds were 96 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 20 percent in the right ear and 92 percent in the left ear.  By application of Table VI as described above, the hearing loss demonstrated by the Veteran equates to Level XI hearing loss in the right ear and Level I hearing loss in the left ear.  Having ascertained the Roman numerical designation for hearing loss in each ear, the appropriate disability rating is determined next by application of the Roman numerical designations to Table VII. Application of Table VII to the above Roman numerical designations corresponds to a 10 percent disability rating.

The Board notes that the audiometric data from the December 2006 VA examination indicate the presence of an exceptional pattern of hearing impairment in the right ear.  Accordingly, the Roman numerical designation for the Veteran's right ear may also be determined through application of Table VIa without resort to speech recognition findings.  Under Table VIa, the calculated average pure tone threshold of 96 decibels for the Veteran's right ear corresponds to Level IX hearing loss.  Application of this designation to Table VII, in conjunction with Level I hearing loss for the left ear, indicates that a noncompensable disability rating is warranted.

Audiometric testing performed during VA treatment in July 2007 indicated the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
80
80
75
55
LEFT
15
15
10
15

Based upon the above data, the average pure tone thresholds were 73 decibels in the right ear and 14 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 20 percent in the right ear and 100 percent in the left ear. Application of Table VI to this data reveals Level IV hearing loss in the right ear and Level I hearing loss in the left ear.  Application of Table VII to these Roman numerical designations indicates that hearing loss demonstrated during the July 2007 VA treatment corresponds to a noncompensable (zero percent) disability rating.

Once again, the audiometric data from the December 2006 VA examination indicate the presence of an exceptional pattern of hearing impairment in the right ear.  By application of Table VIa, the calculated average pure tone threshold of 73 decibels for the Veteran's right ear corresponds to Level VI hearing loss.  Applying this designation, in conjunction with Level I hearing loss for the left ear, also indicates that a noncompensable disability rating is warranted for the hearing loss shown at the July 2007 VA treatment.

During an October 2007 VA examination, the Veteran continued to report hearing loss which was worse in his right ear and which impeded his ability to hear voices and to understand conversational speech.  The Veteran also reported difficulty hearing over the telephone.  Audiological evaluation revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
95
100
LEFT
20
20
25
35

The average pure tone thresholds were 90 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 20 percent in the right ear and 86 percent in the left ear.  Based upon these findings, the examining audiologist diagnosed moderately severe to profound right ear sensorineural hearing loss from 250 to 8000 Hertz and mild to moderate sensorineural hearing loss in the left ear from 4000 through 8000 Hertz.  The audiologist opined further that the findings from the examination indicated a significant decline in hearing in comparison to prior July 2007 examination.  

Notwithstanding the examining audiologist's characterization of the Veteran's hearing loss disability, the audiometric data from the examination still does not warrant a disability rating higher than 10 percent.  In that regard, application of Table VI indicates Level XI hearing loss in the right ear and Level II hearing loss in the left ear.  Application of these roman numeral designations to Table VII once again equates to a 10 percent disability rating.

Again, the Board notes that the audiometric date for the Veteran's right ear indicate an exceptional pattern of hearing impairment in the right ear.  Under Table VIa, the calculated average pure tone threshold of 90 decibels for the Veteran's right ear corresponds to Level VIII hearing loss.  Applying this designation, in conjunction with Level II hearing loss for the left ear, indicates that a 10 percent disability rating is warranted.

The Board acknowledges statements made by the Veteran during his VA examinations that his hearing loss has resulted in difficulties in conversational speech and in hearing voices over the telephone.  In an April 2009 statement and during his October 2009 hearing testimony, the Veteran related that his hearing loss impacted his ability to perform his job as a school crossing guard.  Certainly, the Veteran's reported functional and occupational impairment resulting from his hearing loss disability is for the Board's consideration of a potential extra-schedular rating and in connection with the Veteran's claim for a TDIU.  In that regard, the Veteran's assertions of functional and occupational impairment is discussed as part of its extra-schedular analysis, which is discussed below, and in the context of the Veteran's TDIU claim, which is remanded below.  However, to the extent that the Veteran's reported functional and occupational impairment may be construed as asserting a severity of hearing loss that is beyond the schedular disability rating contemplated by this decision, such assertions, by themselves, are insufficient to establish entitlement to a higher schedular rating for bilateral hearing loss.  In this regard, the Board observes that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In the present case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that, for the period before July 23, 2009, the Veteran is not entitled to a schedular disability rating in excess of 10 percent for bilateral hearing loss.  

B.  Bilateral Hearing Loss from July 23, 2009:

During a July 2009 VA examination, the results of which served as the basis for the RO's grant of a 30 percent disability rating for bilateral hearing loss, the Veteran reported worsening hearing difficulty.  An audiometric examination performed at that time revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
80
80
90
95
LEFT
20
25
25
20

Based upon the above audiometric data, the average pure tone thresholds were 86 decibels in the right ear and 23 decibels in the left ear.  Speech audiometry testing performed during the examination revealed speech recognition ability of 88 percent in the left ear.  The examiner noted in the report that speech recognition for the right ear was "untestable"; however, did not provide any explanation as to why speech recognition for the right ear could not be tested.  Overall, the examining audiologist diagnosed severe to profound hearing loss in the right ear and clinically normal hearing in the left ear.

In the absence of any actual hearing loss shown in the left ear during the July 2009 VA examination, for purposes of determining the appropriate disability rating, a roman numerical designation of I is assigned for the left ear.  38 C.F.R. § 4.85.  As noted above, speech recognition could not be tested for the Veteran's right ear.  Nonetheless, the Board notes that again, audiometric data from the July 2009 VA examination indicated the presence of an exceptional pattern of hearing impairment for the right ear.  Once again, the Roman numerical designation for the Veteran's right ear may also be determined through application of Table VIa without resort to speech recognition findings.  Under Table VIa, the calculated average pure tone threshold of 86 decibels for the Veteran's right ear corresponds to Level VIII hearing loss for that ear.  Application of this designation to Table VII, in conjunction with Level I hearing loss for the left ear, corresponds to a noncompensable disability rating.

During a March 2011 VA examination the Veteran continued to report impaired hearing.  Audiometric testing revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
75
70
70
65
LEFT
20
25
25
25

The audiometric data reflects average pure tone thresholds of 70 decibels in the right ear and 24 decibels in the left ear.  Although the examining audiologist's report expresses speech recognition ability of 94 percent in the right ear and 50 percent in the left ear, the Board notes that separate evidence containing the raw audiometric results from the March 2011 VA examination reflects that the speech recognition scores expressed in the VA examination report were transposed (i.e., 50 percent in the right ear and 94 percent in the left ear).  Indeed, this raw data is more consistent with the speech recognition scores demonstrated by the Veteran during his prior VA examinations and treatment.  Accordingly, the Board finds that the Veteran's speech recognition scores were misreported in the March 2011 VA examination report.  Hence, the correct speech recognition scores from the March 2011 VA examination appear to be 50 percent in the right ear and 94 percent in the left ear.  Once again, the examining audiologist noted that the Veteran's left ear was clinically normal, however, diagnosed moderately severe to severe sensorineural hearing loss in the right ear.

Application of Table VI to this data reflects Level VIII hearing loss in the right ear.  Once again, in the absence of actual hearing loss for the left ear, a roman numerical designation of I is assigned for the left ear.  Application of Table VII to these Roman numerical designations indicates that hearing loss demonstrated during the July 2007 VA treatment corresponds to a noncompensable (zero percent) disability rating.

Even taking into consideration of exceptional pattern of hearing impairment in the Veteran's right ear, the Veteran is not entitled to a disability rating in excess of 30 percent for bilateral hearing loss based upon the data from the March 2011 VA examination.  In that regard, application of Table VIa to Level VI hearing loss for the right ear.  Applying this designation, in conjunction with Level I hearing loss for the left ear, also indicates that a noncompensable disability rating is warranted.

For the period from July 23, 2009, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a schedular disability rating in excess of 30 percent for bilateral hearing loss.

C.  Other Considerations:

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the December 2006 and October 2007 VA examiners specifically noted the Veteran's complaint that his hearing loss was causing difficulties in conversational speech.  The October 2007 VA examiner noted the Veteran's complaint that he experienced difficulty hearing over the telephone.  

The Board points out that the Court's rationale in Martinak, for its requirement that an examiner consider the functional effects of a Veteran's hearing loss disability, involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

As noted above, the Veteran has related during his December 2006 and October 2007 VA examinations that his hearing loss has resulted in difficulties in conversational speech and in hearing voices over the telephone.  In an April 2009 statement and during his October 2009 hearing testimony, the Veteran related that his hearing loss impacted his ability to perform his job as a school crossing guard.

In light of the Veteran's assertions, the Board has also considered assignment of a higher rating, on an extra-schedular basis, for the Veteran's hearing loss.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, however, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment, should the disability worsen.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Overall, the evidence does not show that showing that his hearing loss has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  In that regard, the Board notes that an October 2007 physical examination performed in connection with the Veteran's employment with the City of San Angelo, Texas acknowledges that the Veteran had abnormal hearing and wore a hearing aid, yet nonetheless, determined that "no medical conditions are found which would prevent or restrict employment."  Further, there is no indication in the record that the Veteran's hearing loss has necessitated frequent, or indeed any, periods of hospitalization or surgical treatment during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) , which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board also finds that there is no basis for a "staged" rating in this case other than those already contemplated.  Rather, the symptomatology shown upon examination has been essentially consistent and fully contemplated by the assigned disability ratings for the service-connected bilateral hearing loss.


ORDER

Entitlement to an increased rating for bilateral hearing loss, rated as 10 percent disabling prior to July 23, 2009, is denied.

Entitlement to an increased rating for bilateral hearing loss, rated as 30 percent disabling from July 23, 2009, is denied.



REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  TDIU may be assigned even where the combined rating for a veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, service connection is presently in effect for the Veteran for coronary artery disease, rated as 60 percent disabling; bilateral hearing loss, rated as 30 percent disabling; hypertension, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.

In his April 2009 TDIU application, the Veteran asserted that his coronary artery disease and hypertension have prevented him from securing or following a substantially gainful occupation.  As noted in his VA treatment records, January 2009 private report from Dr. C.F.X., and July 2009 and March 2011 VA examination reports, the Veteran worked from 1967 through 2007 as a warehouse stock controller.  In his TDIU application, he also reported that he had not been employed since March 2009, when he worked five hours per week as a school crossing guard.  Educationally, he stated that he received two years of undergraduate education and also received additional training during service in the fields of communications, fueling, artillery school, and hazardous waste disposal.  

In a February 2011 remand, the Board directed further development, to include arranging the Veteran for a VA examination to explore "whether the Veteran's multiple service-connected disabilities, as a whole, would be sufficient to preclude gainful employment."  Consistent with the directed remand action, the Veteran underwent VA general and audiological examinations in March 2011.

The report corresponding to the general portion of the examination expresses the conclusion which disputes the Veteran's coronary artery disease diagnosis, and therefore concludes that the Veteran was not hindered from achieving gainful employment by coronary artery disease.  Nonetheless, the examining physician did not provide an opinion with respect to the Veteran's service-connected hypertension.  Similarly, the March 2011 VA audiological examination report does not provide any opinion as to whether the Veteran's bilateral hearing loss and tinnitus impaired his ability to secure or follow substantially gainful employment.  In that regard, the examining audiologist merely noted that the Veteran was not employed.

In the absence of any opinions concerning the Veteran's service-connected hypertension, and any opinions concerning the impact of the Veteran's service-connected bilateral hearing loss and tinnitus on his ability to secure or follow substantially gainful employment, the Board finds that the opinions expressed in the March 2011 VA examination reports are incomplete.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998). The Court indicated further that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the matter must be remanded once again so that the Veteran may be afforded new VA examinations to explore whether the Veteran's service-connected hypertension, bilateral hearing loss, and tinnitus have precluded the Veteran from securing or maintaining substantially gainful occupation.

Prior to arranging the examinations directed above, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his service-connected coronary artery disease, hypertension, bilateral hearing loss, and tinnitus since July 2012.  VA must then make efforts to obtain any other treatment records that have been identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.
	
The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical facilities that have provided him treatment for his service-connected coronary artery disease, hypertension, bilateral hearing loss, and tinnitus since July 2012.

2.  Then, the RO or the AMC should undertake efforts to obtain any treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development directed above has been completed, the Veteran should be arranged to undergo new VA examination(s), with an appropriate examiner or examiners, to explore whether the Veteran's service-connected disabilities preclude the Veteran from securing or maintaining substantially gainful employment.  The entire claims file, to include a copy of this REMAND, should be provided to the designated VA examiner(s) for review in conjunction with the examination(s).

All indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished.  The examiner(s) is/are requested to provide an opinion addressing whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's service-connected coronary artery disease, hypertension, bilateral hearing loss, and tinnitus, as a whole, would preclude the Veteran from securing or following a substantially gainful occupation.  The examiner(s) must provide a full rationale, citing any relevant evidence or applicable medical principles, as to why or why not the Veteran's service-connected disabilities do or do not preclude him from securing or maintaining substantially gainful employment.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, then the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


